internal_revenue_service number release date index number ------------------------- -------------------------------------------------- ------------------------ --------------------------- ------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc ita b03 plr-109578-15 date june ty ------ legend taxpayer -------------------------------------------------- affiliate --------------------------------------------------------- technology ---------------------------------- dollar_figurea ------------ dollar_figureb ------------ year x ------ year y ------ year z ------ dear ------------- this is in response to your letter dated date in your letter you requested that the irs rule that the legal costs arising out of a patent infringement case that the taxpayer has incurred in year y and will incur in subsequent tax years are deductible as ordinary and necessary business_expenses under sec_162 of the internal_revenue_code the request is based on sec_162 of the code facts affiliate of taxpayer owns a patent covering certain technology taxpayer manufactures products based on the technical specifications and standards affiliate plr-109578-15 provides using technology taxpayer entered into a license agreement with affiliate that provides taxpayer with the technical knowledge to manufacture products protected by affiliate’s patent taxpayer pays a royalty to affiliate for use of the patent based on a percentage of sales revenue generated by the products covered by the patent taxpayer manufactures and sells these products in the united_states taxpayer claims that another company has manufactured products infringing affiliate’s patent taxpayer asserts that the company is selling these products in the united_states in direct competition with taxpayer the license agreement between taxpayer and affiliate requires taxpayer to notify affiliate if taxpayer receives any information about a third party violating the intellectual_property owned by affiliate under the agreement affiliate has sole control of the defense and any related settlement negotiations with the third party additionally the agreement states that expenses_incurred in defending the intellectual_property are shared by both taxpayer and affiliate based on the proportion of the economic benefit derived from sales of products covered by the intellectual_property if any settlement occurs where the taxpayer or affiliate receives funds from a third party the proceeds are also shared in the same manner of allocation in year x taxpayer filed a patent infringement claim against the company it believes is infringing affiliate’s patent the company sought a declaratory_judgment in federal court against the taxpayer in year x in which it claimed that it is not infringing upon affiliate’s patent and that the patent was not validly issued none of the claims asserted that affiliate did not have legal_title to the patent taxpayer and affiliate have incurred approximately dollar_figurea in legal costs in year y to litigate against the company infringing upon affiliate’s intellectual_property and have apportioned these costs in the allocation method described in the license agreement approximately dollar_figureb in legal costs are expected to be incurred in year z and they will continue to be incurred in subsequent tax years until the case is settled with the competing company law and analysis sec_162 of the code generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_263 generally requires capitalization of amounts paid for permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-4 of the regulations provides rules for applying sec_263 to an amount_paid to acquire or create intangibles under sec_1_263_a_-4 a taxpayer must capitalize an amount_paid to create an intangible described in sec_1_263_a_-4 plr-109578-15 under sec_1_263_a_-4 a taxpayer must capitalize amounts paid to a governmental agency to obtain renew renegotiate or upgrade its rights under a trademark trade_name copyright license permit franchise or other similar right granted by that governmental agency sec_1_263_a_-4 requires a taxpayer to capitalize amounts paid to another party to defend or perfect title to intangible_property if that other party challenges the taxpayer’s title to the intangible_property taxpayer’s litigation costs are ordinary and necessary under sec_162 because they are incurred pursuant to a legal_obligation under a license agreement related to taxpayer’s trade_or_business the primary issue is whether they are deductible under the origin_of_the_claim_test established in 372_us_39 the test generally determines whether an amount incurred in litigation is currently deductible under sec_162 see also 397_us_572 397_us_580 in gilmore the court held that the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense is ‘business’ or ‘personal’ and hence whether it is deductible or not gilmore pincite in applying the origin_of_the_claim_test the taxpayer’s purpose in undertaking or defending a particular piece of litigation is not relevant see woodward pincite the origin_of_the_claim_test is an objective inquiry to determine the origin and character of the claim taking into account all of the facts and circumstances it is not a test dependent on the formal titles to pleadings or subjective motives thus while legal fees paid_by a business in connection with business-related litigation generally are deductible as ordinary and necessary expenses under sec_162 litigation fees with their origin in a capital_transaction are required to be capitalized under the origin_of_the_claim_test a taxpayer must capitalize amounts paid to another party to defend or perfect title to intangible_property if that other party challenges the taxpayer’s title to the intangible_property sec_1_263_a_-4 168_f2d_787 6th cir legal fees required to be capitalized where controversy was over which party had title and ownership of the patent this rule however is not intended to require capitalization of amounts paid to protect property against infringement and to recover profits and damages as a result of an infringement which are generally deductible as ordinary and necessary business_expenses under sec_162 see eg 215_f2d_17 3rd cir expenditures made by a licensor of patents to protect against infringement and to recover profits and damages were made to protect conserve and maintain business profits and not to defend or perfect title to property whether an amount is paid to defend or perfect title on the one hand or to protect against infringement on the other is a factual matter preamble to prop regs plr-109578-15 guidance regarding deduction and capitalization of expenditures fed reg pincite5 2003_1_cb_373 the federal tax treatment of costs incurred in a patent infringement suit depends on the nature of the claims patent infringement costs are capital if they are incurred for the defense or perfection of title to the patent on the other hand patent infringement costs are deductible if they are incurred to protect against infringement of the patent if the costs are incurred for both purposes then a direct tracing if possible or a reasonable allocation of costs if a direct tracing is not possible is necessary to determine the proper treatment of the patent infringement costs for federal tax purposes taxpayer incurred litigation costs pursuant to a license agreement with affiliate to protect the patent taxpayer licensed the nature of the claims against the competitor infringing the patent and the counterclaims of the competitor are not those of a dispute of legal_title or ownership of the patent but of a dispute over whether the competitor infringed upon affiliate’s patent and whether affiliate’s patent was properly issued these challenges do not raise the issue of whether the patent holder is the true owner of the patent these expenses are deductible as ordinary and necessary business_expenses under sec_162 of the code conclusion we conclude that the litigation costs taxpayer incurred or will incur pursuant to its license agreement with affiliate in the patent litigation with its competitor are deductible as ordinary and necessary business_expenses under sec_162 of the code except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-109578-15 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane chief branch income_tax accounting cc
